

Exhibit 10.1


OPTION AGREEMENT
Silver Queen and Klondyke Properties, Nevada



This Option Agreement (this "Agreement") entered into as of the 19th day of
August, 2011,


BETWEEN:
MGOLD RESOURCES INC., a legal person duly constituted under the laws of Quebec,
having its head office at 1 Place Ville-Marie, Suite 4000, Montreal, Québec
H3B 4M4, herein acting and represented by Mr. Joel Scodnick, its President and
Chief Executive Officer, duly authorized for the purposes of this Agreement, as
he so declares;



(“MGold”)


AND:
SILVER RESERVE CORP., a legal person duly constituted under the laws of Delaware
having an office at Suite 207-b, 1135 Terminal Way, Reno, Nevada, USA 89502,
herein acting and represented by Mr. Todd Montgomery, its Chief Executive
Officer, duly authorized for the purposes of this Agreement, as he so declares;



(“SRC”)


WHEREAS, SRC is the recorded owner of a 100% interest in and to the mining
titles comprising the Silver Queen Property as further described in Schedule A
to this Agreement (the “Silver Queen Property”) and the Klondyke Property as
further described in Schedule A to this Agreement (the “Klondyke Property”)
located in Esmeralda County, Nevada;


WHEREAS, the Silver Queen Property and the Klondyke Property together are
referred to herein as the “Properties” and MGold and SRC are sometimes referred
to herein as the “Parties” or individually as a “Party;”


WHEREAS, MGold and SRC entered into a letter of intent dated June 8, 2011 (the
“Letter of Intent”) pursuant to which SRC indicated its intent to grant to
MGold:


(a)           the option to earn an undivided 50% interest in the Silver Queen
Property by completing cash payments in the aggregate of $2,000,000 over a
thirty three (33) month period and by incurring work expenditure (as hereinafter
described and referred to as “Silver Queen Option Costs”) of $4,000,000 over a
thirty (30) month period on the Silver Queen Property, all subject to the terms
and conditions herein; and


(b)           the option to earn an undivided 50% interest in the Klondyke
Property by completing cash payments in the aggregate of $265,000 over a thirty
three (33) month period and by incurring work expenditure (hereinafter referred
to as “Klondyke Option Costs”) of $1,350,000 over a thirty (30) month period on
the Klondyke Property, all subject to the terms and conditions herein.

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS this Option Agreement is intended to supersede the Letter of Intent and
be binding upon the Parties.


NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and upon and subject to the terms and conditions
hereafter set out, the Parties agree as follows:


 
1.
Option and Joint Venture



(a)           MGold will have an option (the “Option”) to acquire a 50% working
interest in and to each of the Silver Queen Property and the Klondyke Property,
which Option shall be exercised by MGold incurring Option Costs and making cash
payments as specified below.  The earning of such interest and transfer of title
to the Properties will only occur once the Option has been fully earned as
provided herein and upon exercise by MGold at such time by giving SRC notice in
writing of such exercise.


(b)           Following exercise of the Option, MGold and SRC shall own the
Properties jointly, subject to a joint venture agreement to be negotiated in
good faith by the Parties (the “Joint Venture Agreement”).  Each of MGold and
SRC shall own 50% of the equity interest of the Joint Venture or the underlying
Properties (as such Joint Venture may be structured) and shall have equal
representation on the management committee of the Joint Venture.  MGold shall be
designated as the “operator” of the Joint Venture and shall plan and carry out
such further exploration and/or development programs as the parties
agree.  MGold, as the operator, shall be entitled to management fees, as the
parties agree, in connection with its role as operator.


(c)           Upon exercise of the Option by MGold following satisfaction of the
requirements and payments contemplated herein, SRC shall either (i) convey a 50%
interest in the Properties to MGold, in which case the Parties would hold their
respective interests as tenants in common or (ii) convey a 100% interest in the
Properties to the Joint Venture entity to be formed by the Parties at such time.

MGold-SRC Option Agreement
 
- 2 -

--------------------------------------------------------------------------------

 

 
Silver Queen Property – Option Requirements


In order to earn the right to exercise the Option for the Silver Queen Property,
MGold shall incur Four Million Dollars ($4,000,000) in Option Costs over a
thirty (30) month period and pay to SRC cash payments totaling Two Million
Dollars ($2,000,000) as per the following Schedule:


Cash Payment Schedule for Silver Queen


a)
Upon completion of Financing1
  $ 150,000  
cash payment (Phase 1)
b)
at 6 month Anniversary2
  $ 130,000    
c)
at 12 month Anniversary
  $ 170,000    
d)
at 18 month Anniversary
  $ 200,000    
e)
at 24 month Anniversary
  $ 350,000      
Subtotal
  $ 1,000,000    
3 months following completion of work
  $ 1,000,000  
(to continue to JV at 33 months)
 
Total Cash
  $ 2,000,000    



Work Completion Schedule for Silver Queen


f)
at 6 month Anniversary
  $ 750,000    
g)
at 12 month Anniversary
  $ 650,000    
h)
at 18 month Anniversary
  $ 850,000    
i)
at 24 month Anniversary
  $ 1,150,000    
j)
at 30 month Anniversary
  $ 600,000      
Total Work Commitment
  $ 4,000,000    



Klondyke – Option Requirements


In order to earn the right to exercise the Option for the Klondyke Property,
MGold shall incur One Million, Three Hundred and Fifty Thousand Dollars
($1,350,000) in Option Costs over a thirty (30) month period and pay to SRC cash
payments totaling Two Hundred and Sixty-Five Thousand Dollars ($265,000) as per
the following Schedule:


Cash Payment Schedule for Klondyke


k)
Upon completion of Financing1
  $ 30,000   cash payment
l)
at 6 month Anniversary
  $ 25,000    

 

--------------------------------------------------------------------------------

1 The term, “Financing” refers to a private placement undertaken by MGold for
gross proceeds of $1 million and expected to close in the month of September,
2011.


2 The term, “Anniversary,” in each case, refers to the anniversary of the
closing of the Financing and the payment of the initial cash payments called for
hereunder.

MGold-SRC Option Agreement
 
- 3 -

--------------------------------------------------------------------------------

 


m)
at 12 month Anniversary
  $ 25,000    
n)
at 18 month Anniversary
  $ 30,000    
o)
at 24 month Anniversary
  $ 30,000      
Subtotal
  $ 140,000    
3 months following completion of work
  $ 125,000  
(to continue to JV at 33 months)
 
Total Cash
  $ 265,000    



Work Completion Schedule for Klondyke


p)
at 6 month Anniversary
  $ 250,000    
q)
at 12 month Anniversary
  $ 250,000    
r)
at 18 month Anniversary
  $ 250,000    
s)
at 24 month Anniversary
  $ 300,000    
t)
at 30 month Anniversary
  $ 300,000      
Total Work Commitment
  $ 1,350,000    



 
2.
Right to Drop Either Option



At any time during the Option Period, MGold shall have the right to discontinue
payments and advancement of Option Costs with respect to either of the Silver
Queen Property or the Klondyke Property.  In such event, MGold’s Option with
respect to the other Property (as to which it continues to make payment and
advance Option Costs) shall remain in full force and effect.  SRC shall retain
all payments made prior to discontinuance and shall have the benefit of the
Option Costs expended prior to discontinuance.  In the event that MGold
discontinues either the Silver Queen Option or the Klondyke Option, MGold shall
provide with such notice as is necessary to enable SRC to take over and maintain
such Property.


 
3.
Conditions Precedent



This Agreement is subject to (i) approval of the respective boards of MGold and
SRC (ii) the successful completion of MGold’s brokered private placement of
common shares for gross proceeds of a minimum of $1,500,000 and a maximum of
$3,000,000, and (iii) all required regulatory approvals including the final
approval of the TSX-Venture Exchange.


 
4.
Obligations of MGold During Option Period



MGold shall be the operator of the Properties during the Option Period and shall
comply with the following requirements as such operator.


 
(a)
During the period prior to full exercise of the Option (the “Option Period”),
MGold shall do such acts, and shall pay as Option Costs (as defined in paragraph
“e” below) including annual fees payable to the BLM (as defined below) and the
State of Nevada and rents as may be required to keep the Properties in good
standing.

 
MGold-SRC Option Agreement
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(b)
All work conducted, carried out or performed by MGold on the Properties during
the Option Period shall be done in a good and workmanlike manner to the best of
its ability in accordance with good mining practice and in compliance with all
applicable laws, including without limitation, all environmental laws and
requirements of the United States Bureau of Land Management (the “BLM”).

 
 
(c)
During the Option Period, MGold shall maintain adequate insurance coverage in
accordance with normal industry standards and practice, naming the Parties as
insured and protecting the Parties from third party claims, and shall provide
satisfactory evidence of such insurance to SRC.  More specifically, prior to
commencement of any work on the Properties and for the duration of this
Agreement, MGold shall obtain a comprehensive policy of general liability
insurance naming SRC and its affiliates as additional named insureds, insuring
MGold and SRC (and its affiliates) against any liability commonly insured
against and occasioned by accidents resulting from any act or omission on or
about the Properties.  Such policy shall be written by an insurance company
qualified to do business in the State of Nevada and reasonably satisfactory to
SRC.  Such policy shall in no way limit SRC’s and MGold’s liability to each
other under this Agreement.  The policy shall be with limits of not less than $1
million in respect of any one person, in respect of any one accident and in
respect of property damage and $2 million in the aggregate.  Said limits shall
be subject to periodic review and SRC shall have the right to increase said
coverage limits if, in the reasonable opinion of SRC, said coverage becomes
inadequate and is less than commonly maintained by operators undertaking similar
work in the State of Nevada.  At least 30 days prior to the expiration or
termination date of any policy, MGold shall deliver a renewal or replacement
policy with proof of the payment of the premium therefore.  In addition, MGold
shall ensure that all contractors performing work on the Properties carry
appropriate liability and workers compensation insurance.  To the extent that
MGold’s employees or contractors perform work, or are present at the site of
work, MGold shall carry workers compensation insurance, as required by law.

 
 
(d)
During the Option Period, MGold shall pay or cause to be paid all invoices for
all materials and services purchased in connection with its work on the
Properties that might give rise to a lien thereon.  Should any such lien be
recorded against the Properties or any part thereof in consequence of any work
done thereon, MGold shall, on such occurrence becoming known to it, forthwith
take active proceedings to have such lien removed and shall have the same
removed with all reasonable dispatch, provided however that MGold may, in good
faith, diligently contest any claim of lien.  In no event shall MGold permit a
lien to remain in place for more than 60 days.  MGold shall notify SRC of any
lien that remains for 30 days or more.

 
MGold-SRC Option Agreement
 
- 5 -

--------------------------------------------------------------------------------

 

 
(e)
During the Option Period, MGold shall provide SRC with; (A) quarterly reports
within 30 days of the end of each quarter, indicating the status of all work on
the Properties and a summary of all results obtained or received by MGold in
connection with all work in respect of the Properties as well as a breakdown of
all amounts expended and included as Work Commitment payments (“Option Costs”)
incurred; (B) deliver an annual report on or before March 1 of each calendar
year indicating all results obtained or received by MGold in connection with the
work on the Properties and the compilation and interpretation thereof as well as
a breakdown of the Option Costs incurred in carrying out such work reconciled
with budget for the relevant approved program for such time period and
conclusions of drilling results; (C) timely reports and information, including
any technical reports prepared in accordance with applicable law, and forthwith
upon the occurrence of any material results or other events, notice in
reasonable detail, and will provide copies of relevant data, of such material
results or events, (D) monthly reports during active periods when work is being
conducted on the Properties and (E) within five (5) days of receipt, copies of
drilling results and any and all technical reports of third parties relating to
the Properties.  Notwithstanding the prior time frames for reporting, in the
event that MGold plans to publicly release information about its activities on
the Property, including any drilling results assays or technical reports, MGold
shall immediately provide copies of such results or reports to SRC.

 
 
(f)
During the Option Period, MGold shall permit SRC and its agents and
representatives at their own risk and expense, access to the Property at all
times and to all information obtained, results produced, samples, core and data
collected and records, maps, sections and reports prepared by or on behalf of
MGold in connection with any work done on or with respect to the Properties,
provided that reasonable notice is given and that such access shall not unduly
interfere with or disrupt the activities of MGold.

 
SRC may advance payment of annual fees to the BLM and the appropriate counties
in the State of Nevada required to maintain ownership of title to the
Properties.  If SRC so advances such payment, it will be reimbursed by MGold.


 
5.
Representations and Warranties



Each Party represents and warrants to the other as follows and acknowledges and
confirms that the others are relying on such representations and warranties in
entering into this Agreement:
 
 
a)
it is a corporation duly incorporated, organized, validly existing and in good
standing under the laws of its incorporating jurisdiction and is qualified to do
business in those jurisdictions where necessary in order to carry out its
purposes;

 
 
b)
it has full power, capacity and authority to enter into and perform its
obligations under this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;

 
 
c)
the execution and delivery of this Agreement will not violate or result in the
breach of any applicable law to which it is subject or the terms of its
constating documents;

 
 
d)
neither the execution and delivery of this Agreement, nor the performance of the
transactions contemplated hereunder, conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;

 
MGold-SRC Option Agreement
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
e)
this Agreement and all other agreements or instruments to be executed and
delivered by such Party hereunder have been duly executed and delivered by such
Party and constitute, legal, valid and binding obligations of such Party
enforceable against such Party in accordance with their respective terms;

 
 
f)
no consent from a lender or any third party (other than the TSX Venture
Exchange) is necessary to authorize such Party to execute, deliver and perform
its obligations under this Agreement;

 
 
g)
there is no judgment, decree, injunction, ruling or order of any court,
governmental department, commission, agency, instrumentality or arbitrator and
no claim, suit, action, litigation, arbitration or governmental proceeding in
progress, pending or threatened, which prevents or which seeks to prevent such
Party from entering into this Agreement; and

 
 
h)
it has not committed an act of bankruptcy, is not insolvent, has not proposed a
compromise or arrangement to its creditors generally, has not had any petition
for a receiving order in bankruptcy filed against it, has not made a voluntary
assignment in bankruptcy, has not taken any proceedings with respect to a
compromise or arrangement, has not taken any proceeding to have itself declared
bankrupt or wound-up, has not taken any proceeding to have a receiver appointed
of any part of its assets, has not had any encumbrancer take possession of any
of its property and has not had any execution or distress become enforceable or
become levied upon any of its property.

 
 
6.
Representations and Warranties of SRC

 
SRC represents and warrants as follows to MGold and acknowledges and confirms
that MGold is relying on such representations and warranties in entering into
this Agreement:
 

 
   i.
it is the registered and beneficial holder of a 100% legal and beneficial
interest in the Properties, free and clear of any lien, pledge, mortgage, lease,
sublease, charge, encumbrance or other security interest therein (other than
Royalties);

 
 
 ii.
Schedule A sets forth a true, accurate and complete description of the
Properties;

 
 
iii.
it has made available to MGold all relevant information in its possession and
control concerning title to the Properties and the Technical Data relating to
the Properties;

 
 
iv.
to the best of its knowledge, the exploration and mining rights attaching to the
Properties (as described in Schedule A) have been properly staked or otherwise
properly constituted, as applicable, are properly recorded, and are valid and in
good standing to the date hereof, in accordance with applicable laws and
regulations of the BLM and the State of Nevada and all taxes and fees due
thereon or in respect thereof to the date hereof have been paid in full or, in
the case of fees that are currently accruing but not yet due, will be paid when
due;

 
MGold-SRC Option Agreement
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
   v.
it has not entered into any material agreements and has not made any material
commitment in respect of the Propertyies;

 
 
  vi.
to the best of its knowledge, and except as otherwise provided herein, there is
no judgment, decree, injunction, ruling or order of any court, Governmental
Authority, instrumentality or arbitrator and no claim, suit, action, litigation,
arbitration or governmental proceeding in progress, pending or threatened
against or relating to, and affecting any of the Properties which prevents or
which seeks to prevent it from entering into and performing its obligations
hereunder and the transaction contemplated hereby;

 
 
 vii.
to the best of its knowledge, the Properties and the activities and operations
that have been carried out thereon have been in compliance with all material
respects with all applicable laws and regulations of the  BLM and State of
Nevada and it has not received notice of non-compliance from the BLM or State of
Nevada;

 
 
viii.
it has not entered into any labour contracts, collective bargaining agreements,
or any other labour-related obligations and liabilities which may affect the
Properties or any operations conducted thereon;

 
 
  ix.
to the best of its knowledge, there is no judicial or administrative proceeding
pending and no environmental order has been issued or, to the best of its
knowledge, threatened, concerning the possible violation of any environmental
laws or environmental orders in respect of the Properties;

 
 
   x.
except for bonds posted by SRC or its affiliate to back reclamation obligations
imposed by the BLM in connection with exploration and drilling on the
Properties, and except as otherwise specified in drill plans and exploration
plans submitted by SRC or its affiliates to the BLM and the applicable
regulations of the BLM, there are no outstanding obligations or liabilities,
contingent or otherwise, under any applicable environmental, mining or other
law, including reclamation or rehabilitation work, associated with the
Properties or arising out of past exploration, development and/or mining
activities carried out thereon.

 
 
7.
Representations and Warranties of MGold

 
MGold represents and warrants as follows to SRC and acknowledges and confirms
that SRC is relying on such representations and warranties and entering into
this Agreement:

MGold-SRC Option Agreement
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
i.
MGold has the experience and expertise in the mining industry to meet its
obligations under and pursuant to this Agreement, including, without limitation,
the ability to act as the Operator when the Parties enter into the Joint
Venture; and

 
 
ii.
MGold is not a “non-Canadian” within the meaning of the Investment Canada Act
(Canada).



 
8.
Area of Interest



Any interest or right to acquire any interest in mineral rights, including
without limitation, claims, licenses, leases or other real property located
within two (2) miles of the outside boundaries of each Property (the “Area of
Interest”) by or on behalf of a Party or any affiliate of a Party to this
Agreement during the term of this Agreement, shall be subject to the terms and
provisions of this Agreement.  The Parties shall notify each other promptly
following any staking or acquisition within the Area of Interest.
 
 
9.
Reimbursement by MGold of Costs Incurred by MGold



Upon completion of the Financing and at such time as MGold makes its initial
cash payments as contemplated in Section 1, MGold shall also reimburse SRC for
amounts incurred by SRC for the benefit of MGold including: (i) the title
opinion provided by SRC following execution of the Letter of Intent, (ii) the
cost or a revised technical report of Coast Mountain Geological Ltd. (iii) the
cost of permitting for the Properties performed by Tetra Tech Inc. and (iv)
reimbursement for the cost of SRC’s geologist from and after the date of the
Letter of Intent and through the date hereof at such geologist’s daily or hourly
rate, all these amounts, however, to be part of the Option Costs.
 
 
10.
Termination of the Option

 
 
(a)
Subject to the obligations of the Parties that expressly survive the termination
of this Agreement, the Option and this Agreement shall automatically terminate:

 
 
i)
30 days after receipt by SRC of notice from MGold following the incurring of the
initial $150,000 firm commitment, that MGold will not incur any additional
Option Costs;

 
 
ii)
if MGold does not exercise the Option; and

 
 
iii)
upon the mutual consent of the Parties;

 
MGold-SRC Option Agreement
 
- 9 -

--------------------------------------------------------------------------------

 

 
(b)
SRC shall have the right to terminate the Option and this Agreement: (i) in the
event of a breach by MGold of its covenants contained in this Agreement or the
representations and warranties of this Agreement; provided that MGold has not
within 30 days following delivery of the said prior written notice of breach,
cured such default or, if such default is not capable of being cured in 30 days,
begun to cure such default within such 30 days and subsequently cured such
default within 60 days thereafter; or (ii) forthwith if MGold shall generally
not pay its debts as such debts become due or MGold shall admit in writing its
inability to pay its debts generally as such debts become due or if MGold shall
make a general assignment for the benefit of creditors or if any proceedings
shall be instituted by or against MGold under any bankruptcy, insolvency or
similar law.  A termination of the Option and this Agreement by SRC under this
subsection shall not be in derogation of SRC’s right to sue for and recover
damages at law or in equity.

 
 
(c)
Upon termination of the Option, MGold shall deliver to SRC all maps, reports,
surveys and assays, drill core samples and other results of surveys and drilling
and all other reports of information provided to MGold by SRC.

 
 
(d)
Upon termination of the Option, MGold shall remove all equipment brought on the
Properties.

 
 
(e)
In the event that MGold terminates this Agreement for any reason or abandons the
Option on either or both Properties or that it fails to make the payments and
incur the Option Costs contemplated in Section 1 hereof or that this Agreement
is breached by MGold or otherwise terminates for any reason, MGold shall
nonetheless be responsible for all reclamation costs and liabilities arising
from its activities on the Properties.  To the extent that a bond provided by
SRC or its affiliate is drawn upon by the BLM for expenses or costs related to
the Properties, MGold shall reimburse SRC for the full amount of such draw-down



 
11.
Registration of this Agreement



MGold will be entitled to register this Agreement in title to the Property


 
12.
Public Announcements



All public announcements concerning the transactions contemplated by this
Agreement (“press releases”) will be planned and coordinated by MGold.  MGold
will forward a draft of the press release to SRC for comments not less than five
(5) business days in advance of the proposed time for the dissemination of the
press release.  In the event that MGold does not provide a full five (5)
business days of advance notice, MGold shall delay the dissemination of its
press release to order to give SRC a full five (5) business days of prior
notice.  MGold’s draft press releases shall be accompanied by any reports,
drilling results or materials provided by third parties that are referenced in
or relied upon by MGold in its proposed draft press release and that have not
been previously provided to SRC in accordance with other provisions of this
Agreement.  No Party may act unilaterally in the dissemination of a press
release related to the Properties without prior approval of the other (such
approval not to be unreasonably withheld) except in the event that a Party is
compelled by law or by applicable regulations or policies of any governmental or
regulatory agency or a stock exchange.

MGold-SRC Option Agreement
 
- 10 -

--------------------------------------------------------------------------------

 


 
13.
Arbitration in Calgary, Alberta



The Parties agree to make best efforts to settle any and all disputes or
disagreements arising under or associated with this Agreement or the Property
through good faith negotiation.  In the event that such a dispute cannot be
resolved through negotiation, all disputes between the Parties concerning,
arising under, or associated with this Agreement or the Properties or related
hereto, shall first be arbitrated and finally resolved pursuant to the National
Arbitration Rules of the ADR Institute of Canada, Inc.
 
The Parties agree that (i) the arbitration will take place in Calgary, Alberta,
(ii) there shall be no more than one arbitrator for any dispute where the amount
in controversy is less than $100,000 and there shall be three (3) arbitrators
for any dispute where any Party’s claim exceeds $100,000 and (iii) each Party
shall pay his separate expenses of the arbitration, including the fees and
disbursements of his accountants and attorneys.
 
The judgment on the award rendered by the arbitrator(s) may be entered in, and
enforced by, any court having jurisdiction thereof.
 
It is the intent of the Parties that, barring extraordinary circumstances,
arbitration proceedings will be concluded within 60 days from the date the
arbitrator(s) are appointed.  The arbitral tribunal may extend this time limit
in the interests of justice.  Failure to adhere to this time limit shall not
constitute a basis for challenging the award.
 
Consistent with the expedited nature of arbitration, pre-hearing information
exchange shall be limited to the reasonable production of relevant,
non-privileged documents, carried out expeditiously.  Each Party will, upon the
written request of the other Party, promptly provide the other with copies of
documents relevant to the issues raised by any claim or counterclaim.  Any
dispute regarding discovery, or the relevance or scope thereof, shall be
determined by the arbitrator (if there is one arbitrator) or the chair of the
arbitration panel (if there are three arbitrators) which determination shall be
conclusive.  All discovery shall be completed within thirty (30) days following
appointment of the arbitrator(s).
 
In the event that there is one arbitrator, the arbitrator shall be a practicing
attorney actively engaged in the practice of law for at least ten (10) years and
having familiarity with the mining industry.  In the event that there is a panel
of three arbitrators, at least two of the arbitrators shall be practicing
attorneys actively engaged in the practice of law for at least ten (10) years
and at least one arbitrator shall have experience and knowledge related to the
mining industry.
 
 
14.
Payments



All payments from MGold to SRC to be made hereunder shall be made to SRC or its
designee which may be SRC’s parent company, Infrastructure Materials Corp.  All
references to Dollars or “$” herein are to Canadian Dollars.

MGold-SRC Option Agreement
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
15.
Construction



Whenever the singular is used in this Agreement and when required by the
context, the same shall include the plural and vice versa, and the masculine
gender shall include the feminine and neuter genders and vice versa.  The
headings in this Agreement are for convenience only and are in no way intended
to describe, interpret, define or limit the scope, extent or intent of this
Agreement or any of its provisions.
 
 
16.
Waivers



The failure of any Party to seek redress for default of or to insist upon the
strict performance of any covenant or condition of this Agreement shall not
prevent a subsequent act, which would have originally constituted a default,
from having the effect of an original default.
 
 
17.
Rights and Remedies Cumulative



The rights and remedies provided by this operating Agreement are cumulative and
the use of any one right or remedy by any Party shall not preclude or waive the
right to use any other remedy.  Said rights and remedies are given in addition
to any other legal rights the parties may have.
 
 
18.
Entire Agreement



This Agreement contains the entire understanding among the Parties with respect
to the subject matter hereof and supersedes any prior understandings and
agreements, including the Letter of Intent, whether written or oral, with
respect to such subject matter.  This Agreement may be amended by mutual
agreement of the Parties evidenced in a written amendment.
 
 
19.
Successors and Assigns



This Agreement will enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.  This Agreement may not be
assigned by either party without the prior written consent of the other
party.  Notwithstanding the foregoing, SRC may assign this Agreement to its
parent company, Infrastructure Materials Corp.  No Party may transfer, assign or
dispose of, in whole or in part, directly or indirectly, its interest in the
Properties.
 
 
20.
Counterparts



This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.
 
 
21.
Expenses



Each Party is responsible for their own legal, accounting, advisory and other
expenses incurred in connection with the transactions contemplated herein.

MGold-SRC Option Agreement
 
- 12 -

--------------------------------------------------------------------------------

 



 
22.
Confidentiality



Except as otherwise provided hereunder, the Parties agree to treat all
information, data, reports and other records relating to the Properties
(collectively, the “Information”) as confidential and will not disclose such
Information except in accordance with Section 8 of this Agreement (Public
Announcements).  Information that is in the public domain shall not be
considered confidential.
 
 
23.
Notices



Any notice, direction or other instrument required or permitted to be given
hereunder will be in writing and given by personal delivery or by delivering or
sending it by facsimile or other similar form of communication addressed:
 
(a)           To MGold at:
 
75 Forest Lake Road
Sudbury, Ontario  P3G 1K8
Canada
Attention:    Joel Scodnick, President and CEO
 
Telephone:   (705) 522-4439
Telefax:        (705) 522-8694


with a copy, which shall not constitute notice, to:


Lavery, de Billy L.L.P.
1, Place Ville-Marie, Suite 4000
Montréal, Québec
H3B 4M4
 
Attention:     Michel Blouin
 
Telephone:   (514) 877-3041
Telefax:       (514) 871-8977

MGold-SRC Option Agreement
 
- 13 -

--------------------------------------------------------------------------------

 


(b)           To SRC at:
 
Suite 207B – 1135 Terminal Way
Reno, Nevada 89502
U.S.A.
 
Attention:      Todd Montgomery, CEO
 
Telephone:     403-512-6041
Telefax :         775-322-4458


with a copy, which shall not constitute notice to:


Kavinoky Cook LLP
726 Exchange Street
Suite 800
Buffalo, NY 14210


Attn: Jon Gardner


Telephone:      716-845-6000
Fax:                 716-845-6474


Any such notice, direction or other instrument given as aforesaid will be deemed
to have been effectively given, if sent by facsimile or other similar form of
telecommunication, on the next business day following such transmission or, if
delivered, to have been received on the date of such delivery.  Any Party may
change its address for service from time to time by notice given in accordance
with the foregoing and any subsequent notice will be sent to such Party at its
changed address.


 
24.
Applicable Law



This Agreement is governed by Alberta Law.


 
25.
Joint Venture



The Parties shall undertake in good faith to negotiate and execute a joint
venture agreement within sixty (60) days of the full execution of this
Agreement. However, failure to execute such a joint venture agreement within
such time shall not be considered a breach hereunder by either Party.

MGold-SRC Option Agreement
 
- 14 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly executed this Agreement as of the year
and date set forth on the first page of this Agreement.
 

 
MGOLD RESOURCES INC.
       
By:
/s/ Joel Scodnick
     
Name: Joel Scodnick
   
Title: President and CEO
       
SILVER RESERVE CORP.
       
By:
/s/ Todd Montgomery
     
Name: Todd Montgomery
   
Chief Executive Officer

 
MGold-SRC Option Agreement
 
- 15 -

--------------------------------------------------------------------------------

 

SCHEDULE A


SILVER QUEEN PROPERTY


KLONDYKE PROPERTY


Note:  This Schedule shall include two related patented claims covered by a
Mineral Lease Agreement dated May 30, 2008 between Ms. Ovidia Elenor Harting of
Normandy Park, WA and Silver Reserve Corp. upon receipt of the required consent
of the lessor.

 
 

--------------------------------------------------------------------------------

 

SILVER QUEEN PROPERTY
Sections 13, 14, 23, 24, 25, 36, T 2 S, R 37 E, MDB&M
Sections 18, 19, 30, 31, T 2 S, R 38 E, MDB&M
Esmeralda County, Nevada


Claim Name County File No. BLM NMC
SQ 1
160296
870453
SQ 2
169136
969847
SQ 3
169137
969848
SQ 4
169138
969849
SQ 5
169139
969850
SQ 6
160297
870454
SQ 7
160298
870455
SQ 8
160299
870456
SQ 9
160300
870457
SQ 10
160301
870458
SQ 11
160302
870459
SQ 12
160303
870460
SQ 13
160304
870461
SQ 14
160305
870462
SQ 15
160306
870463
SQ 16
160307
870464
SQ 17
160308
870465
SQ 18
160309
870466
SQ 19
160310
870467
SQ 20
160311
870468
SQ 21
160312
870469
SQ 22
160313
870470
SQ 23
160314
870471
SQ 24
160315
870472
SQ 25
160316
870473
SQ 26
160317
870474
SQ 27
160318
870475
SQ 28
160319
870476
SQ 29
160320
870477
SQ 30
160321
870478
SQ 31
160322
870479
SQ 32
160323
870480
SQ 33
160324
870481
SQ 34
160325
870482
SQ 35
160326
870483
SQ 36
160327
870484
SQ 37
160328
870485
SQ 38
160329
870486
SQ 39
160330
870487
SQ 40
160331
870488

 
MGold-SRC Option Agreement
 
- 17 -

--------------------------------------------------------------------------------

 


SQ 41
160332
870489
SQ 42
160333
870490
SQ 43
160334
870491
SQ 44
160335
870492
SQ 45
160336
870493
SQ 46
160337
870494
SQ 47
160338
870495
SQ 48
160339
870496
SQ 49
160340
870497
SQ 50
160341
870498
SQ 51
160342
870499
SQ 52
160343
870500
SQ 53
160344
870501
SQ 54
160345
870502
SQ 55
160346
870503
SQ 56
160347
870504
SQ 57
160348
870505
SQ 58
160349
870506
SQ 59
160350
870507
SQ 60
160351
870508
SQ 61
160352
870509
SQ 62
160353
870510
SQ 63
160354
870511
SQ 64
160355
870512
SQ 65
160356
870513
SQ 66
160357
870514
SQ 67
160358
870515
SQ 68
160359
870516
SQ 69
160360
870517
SQ 70
160361
870518
SQ 71
160362
870519
SQ 72
160363
870520
SQ 73
160364
870521
SQ 74
160365
870522
SQ 75
160366
870523
SQ 76
160367
870524
SQ 77
160368
870525
SQ 78
160369
870526
SQ 79
160370
870527
SQ 80
160371
870528
SQ 81
160372
870529
SQ 82
160373
870530
SQ 83
160374
870531
SQ 84
160375
870532
SQ 85
160376
870533
SQ 86
160377
870534

 
MGold-SRC Option Agreement
 
- 18 -

--------------------------------------------------------------------------------

 


SQ 87
160378
870535
SQ 88
168945
966963
SQ 89
168946
966964
SQ 90
168947
966965
SQ 91
168948
966966
SQ 92
168949
966967
SQ 93
168950
966968
SQ 94
168951
966969
SQ 95
168952
966970
SQ 96
168953
966971
SQ 97
168954
966972
SQ 98
168955
966973
SQ 99
168956
966974
SQ 100
168957
966975
SQ 101
168958
966976
SQ 102
168959
966977
SQ 103
168960
966978
SQ 104
168961
966979
SQ 105
168962
966980
SQ 106
168963
966981
SQ 107
168964
966982
SQ 108
168965
966983
SQ 109
168966
966984
SQ 110
168967
966985
SQ 111
168968
966986
SQ 112
168969
966987
SQ 113
168970
966988
SQ 114
168971
966989
SQ 115
168972
966990
SQ 116
168973
966991
SQ 117
168974
966992
SQ 118
168975
966993
SQ 119
168976
966994
SQ 120
168977
966995
SQ 121
168978
966996
SQ 122
168979
966997
SQ 123
168980
966998
SQ 124
168981
966999
SQ 125
168982
967000
SQ 126
168983
967001
SQ 127
168984
967002
SQ 128
168985
967003
SQ 129
168986
967004
SQ 130
168987
967005
SQ 131
168988
967006
SQ 132
168989
967007

 
MGold-SRC Option Agreement
 
- 19 -

--------------------------------------------------------------------------------

 


SQ 133
168990
967008
SQ 134
168991
967009
SQ 135
168992
967010
SQ 136
168993
967011
SQ 137
168994
967012
SQ 138
168995
967013
SQ 139
168996
967014
SQ 140
168997
967015
SQ 141
168998
967016
SQ 142
168999
967017
SQ 143
170039
986543
SQ 144
169142
969852
SQ 145
169143
969853



145 MINING CLAIMS


MGold-SRC Option Agreement
 
- 20 -

--------------------------------------------------------------------------------

 

KLONDYKE PROPERTY
Sections 24, 25, 26, 35, 36, T 1 N, R 42 E, MDB&M
Sections 19, 29, 30, 31, 32, T 1 N, R 43 E, MDB&M
Sections 5, 6, T 1 S, R 43 E, MDB&M
Esmeralda County, Nevada


Claim Name Book Page County File No. BLM NMC
KD 1
226
357
159954
867448
2
301
339
181576
1039914
3
226
359
159956
867450
4
301
340
181577
1039915
5
226
361
159958
867452
6
301
341
181578
1039916
7
226
363
159960
867454
8
301
342
181579
1039917
9
226
365
159962
867456
10
301
343
181580
1039918
11
226
367
159964
867458
12
301
344
181581
1039919
13
301
345
181582
1039920
14
226
370
159967
867461
15
301
346
181583
1039921
16
226
372
159969
867463
17
301
347
181584
1039922
18
226
374
159971
867465
19
301
348
181585
1039923
20
226
376
159973
867467
21
226
377
159974
867468
22
226
378
159975
867469
23
301
349
181586
1039924
24
226
380
159977
867471
25
226
381
159978
867472
26
301
350
181587
1039925
27
226
383
159980
867474
28
301
351
181588
1039926
29
226
385
159982
867476
30
301
352
181589
1039927
31
226
387
159984
867478
32
301
353
181590
1039928
33
226
389
159986
867480
34
301
354
181591
1039929
35
226
391
159988
867482
36
301
355
181592
1039930
37
226
393
159990
867484
38
301
356
181593
1039931
39
301
357
181594
1039932

 
MGold-SRC Option Agreement
 
- 21 -

--------------------------------------------------------------------------------

 


40
226
396
159993
867487
41
301
358
181595
1039933
42
301
359
181596
1039934
43
226
399
159996
867490
44
301
360
181597
1039935
45
226
401
159998
867492
46
301
361
181598
1039936
47
226
403
160000
867494
48
301
362
181599
1039937
49
226
405
160002
867496
50
301
363
181600
1039938
51
226
407
160004
867498
52
301
364
181601
1039939
53
226
409
160006
867500
54
301
365
181602
1039940
55
226
411
160008
867502
56
301
366
181603
1039941
57
301
367
181604
1039942
58
301
368
181605
1039943
59
301
369
181606
1039944
60
301
370
181607
1039945
61
301
371
181608
1039946
62
301
372
181609
1039947
63
301
373
181610
1039948
69
301
374
181611
1039949
70
301
375
181612
1039950
71
301
376
181613
1039951
72
301
377
181614
1039952
73
301
378
181615
1039953
74
301
379
181616
1039954
75
246
198
165617
936129
76
301
380
181617
1039955
77
246
200
165619
936131
78
301
381
181618
1039956
79
301
382
181619
1039957
80
301
383
181620
1039958
81
301
384
181621
1039959
82
301
385
181622
1039960
83
301
386
181623
1039961
87
301
387
181624
1039962
97
301
388
181625
1039963
98
256
264
168173
964631
99
301
389
181626
1039964
100
256
266
168175
964633
101
301
390
181627
1039965
102
256
268
168177
964635

 
MGold-SRC Option Agreement
 
- 22 -

--------------------------------------------------------------------------------

 


104
256
270
168179
964637
105
256
271
168180
964638
106
301
391
181628
1039966
107
301
392
181629
1039967
108
256
274
168183
964641
109
256
275
168184
964642
110
301
393
181630
1039968
111
256
277
168186
964644
112
301
394
181631
1039969
113
256
279
168188
964646
114
301
395
181632
1039970
115
256
281
168190
964648
116
301
396
181633
1039971
117
256
283
168192
964650
118
301
397
181634
1039972
119
256
285
168193-1
964652
120
301
398
181635
1039973
121
256
287
168195
964654
122
301
399
181636
1039974
123
256
289
168197
964656
129
301
400
181637
1039975
130
301
401
181638
1039976
131
301
402
181639
1039977
132
256
298
168206
964665
133
301
403
181640
1039978
134
256
300
168208
964667
143
301
404
181641
1039979
150
256
315
168223
964682
157
301
405
181642
1039980
164
301
406
181643
1039981
165
301
407
181644
1039982
166
301
408
181645
1039983
167
256
332
168240
964699



118 MINING CLAIMS


Additional Klondyke Claims


Tattoo U
145951
737072
Tattoo Me
145952
737071



Note:  This Schedule shall include two related patented claims covered by a
Mineral Lease Agreement dated May 30, 2008 between Ms. Ovidia Elenor Harting of
Normandy Park, WA and Silver Reserve Corp. upon receipt of the required consent
of the lessor.


MGold-SRC Option Agreement
 
- 23 -

--------------------------------------------------------------------------------

 